Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 12-22-20 and this office action is a non-final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,435,804 to Orlowski in view of U.S. Patent No. 6,109,210 to Nasser.

Referring to claim 2, Orlowski as modified by Nasser further discloses he at least one of the inner compartment and the outer compartment is movable relative to the other one of the inner compartment and the outer compartment along and/or around a horizontal axis – see outer compartment – at 13 movable relative to the inner compartment – at 10 around the horizontal longitudinal axis as seen in figures 1-6 of Orlowski.
Referring to claim 3, Orlowski as modified by Nasser further discloses the at least one of the inner compartment and the outer compartment is rotatable relative to the other one of the 
Referring to claim 6, Orlowski as modified by Nasser further discloses the outer compartment encases the inner compartment – see at 13 in relation to 10 in figures 1-6 of Orlowski, and/or wherein the inner compartment – at 10, is coaxially supported within the outer compartment – at 13 – see figures 1-6 of Orlowski.
Referring to claim 8, Orlowski as modified by Nasser further discloses the sealing member includes a flexible material, is ring-shaped, and/or is fixed to an inner surface of the outer compartment – see flexible material detailed in column 4 lines 20-27, wherein the sealing member – at 50, is located at a position corresponding to a position of the first opening in the first position – see figures 6 and 10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski and add the sealing of the first opening as disclosed by Nasser, so as to yield the predictable result of ensuring material does not exit the device in the first position.
Referring to claim 9, Orlowski as modified by Nasser further discloses at least one of the inner compartment and the outer compartment at least partially block light – see figures 1-6 and column 3 lines 9-29 of Orlowski where the inner compartment – at 10 connected to opaque end caps – at 11-12 provides for at least a partial blocking of light.
Referring to claim 10, Orlowski as modified by Nasser further discloses at least one of the inner compartment and the outer compartment at least partially provides visible feed inspection – see transparent materials detailed in column 3 lines 9-29 of Orlowski.
Referring to claim 14, Orlowski discloses a method for operating a feeding apparatus comprising an inner compartment – at 10, having a first opening – at 15,16, and an outer 
Referring to claim 15, Orlowski as modified by Nasser further discloses moving the inner compartment and/or the outer compartment relative to each other from the second position to the first position – see moving of the outer compartment – at 13 in figures 1-6 of Orlowski, wherein the moving of the inner compartment and/or the outer compartment relative to each other from the first position to the second position and from the second position to the first position is a revolving movement – see outer compartment – at 13 moving in relation to the inner compartment – at 10 in figures 1-6 of Orlowski.
Claim 4-5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski as modified by Roberts as applied to claim 1 above, and further in view of U.S. Patent No. 4,296,710 to Sillers.

Referring to claim 5, Orlowski as modified by Nasser does not disclose the inner compartment is rotatable relative to the outer compartment from the first position to the second position by about equal to or more than about 120°. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position by about equal to or more than about 120° - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 16, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or more than about 180° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by 
Referring to claim 17, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or less than about 270° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 18, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about equal to or less than about 300° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the inner compartment is rotatable with respect to the outer compartment. Sillers does disclose the inner compartment – at 60, is rotatable relative to the outer compartment – at 34, from the first position to the second position - see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and have the inner compartment rotatable as disclosed by Sillers, so as to yield the predictable result of automatically aligning and misaligning the openings as desired.
Referring to claim 19, Orlowski as modified by Nasser further discloses the outer compartment is rotatable relative to the inner compartment from the first position to the second position, by about 210° - see at 10 and 13 in figures 1-6 of Orlowski, but does not disclose the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski as modified by Nasser as applied to claim 1 above, and further in view of U.S. Patent No. 6,694,917 to Wang.
Referring to claim 11, Orlowski as modified by Nasser does not disclose a battery case. Wang does disclose a battery case – at 21. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and add the battery case of Wang, so as to automate the device and provide sufficient power to automate the device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski as modified by Nasser as applied to claim 1 above, and further in view of U.S. Patent No. 4,454,943 to Moller.
Referring to claim 12, Orlowski as modified by Nasser does not disclose a metering unit. Moller does disclose a metering unit – at 10-11 – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Orlowski as modified by Nasser and add the metering unit of Moller, so as to yield the predictable result of automatically dispensing a predetermined amount of material as desire. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillers in view of U.S. Patent No. 7,500,447 to Vaccari and further in view of Nasser.
.

Response to Arguments

3.	Applicant’s claim amendments dated 9-29-20 obviates the claim objections of claim 3 detailed in the last office action dated 9-29-20.
	Regarding the prior art rejections of claims 1-6 and 8-19, applicant’s claim amendments and remarks/arguments dated 12-22-20 obviates the prior art rejections detailed in the last office action dated 9-29-20. However, applicant’s claim amendments dated 9-29-20 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643